Name: 78/480/EEC: Commission Decision of 11 May 1978 approving the plan for the accelerated eradication of brucellosis put forward by the United Kingdom (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  health;  agricultural activity
 Date Published: 1978-06-08

 Avis juridique important|31978D048078/480/EEC: Commission Decision of 11 May 1978 approving the plan for the accelerated eradication of brucellosis put forward by the United Kingdom (Only the English text is authentic) Official Journal L 152 , 08/06/1978 P. 0022 - 0022COMMISSION DECISION of 11 May 1978 approving the plan for the accelerated eradiction of brucellosis put forward by the United Kingdom (Only the English text is authentic) (78/480/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/391/EEC of 17 May 1977 introducing Community measures for the eradiction of brucellosis, tuberculosis and leucosis in cattle (1), and in particular Article 9 (2) thereof, Whereas by letter dated 20 February 1978 the United Kingdom communicated a plan for the accelerated eradiction of brucellosis to the Commission; Whereas the United Kingdom has made an addition to the proposed plan for the accelerated eradiction of brucellosis so that it may be implemented from 15 May 1978 in accordance with the provisions of Chapter II of Council Directive 78/52/EEC of 13 December 1977 establishing the Community criteria for national plans for the accelerated eradiction of brucellosis, tuberculosis and enzootic leucosis in cattle (2); Whereas on examination this plan was found to comply with Directive 77/391/EEC ; whereas consequently the conditions for financial participation by the Community have been met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee ; whereas the Fund Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The plan for the accelerated eradiction of brucellosis put forward by the United Kingdom is hereby approved. Article 2 The United Kingdom shall put into effect by 15 May 1978 the laws, regulations and administrative provisions necessary to implement the plan referred to in Article 1. Article 3 This Decision is addressed to the United Kingdom. Done at Brussels, 11 May 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 145, 13.6.1977, p. 44 (2)OJ No L 15, 19.1.1978, p. 34.